Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on February 10, 2022.
Claims 1- 20 are pending in this application.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Brian J. Riddle (Reg. No. 60,406), on 03/09/2022.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.

1. (Previously Presented) A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
with a control node communicatively coupled to a plurality of edge nodes within a network, receiving a map-register message via a control plane communication protocol from a first edge node of the plurality of edge nodes, the control plane communication protocol being a locator/identifier separation protocol (LISP) and the map-register message including:
an endpoint identifier (EID) of a first server;
routing locators (RLOCs) of the plurality of edge nodes;
first data defining a bundle of a plurality of links communicatively coupling the plurality of edge nodes and the first server via a data plane communication protocol; and

sending a map-notify message to the first edge node, the map-notify message defining a link state for at least the first edge node.

2. (Original) The system of claim 1, the operations further comprising, with the control node, synchronizing the map-notify message defining a plurality of link states for the plurality of the edge nodes within the bundle between the first edge node and at least a second edge node of the plurality of edge nodes.

3. (Original) The system of claim 1, the operations further comprising, with the control node:
identifying processing load capabilities of the plurality of edge nodes; and
balancing a processing load between at least the first edge node and at least a second edge node of the plurality of edge nodes based on the processing load capabilities of the plurality of edge nodes.

4. (Original) The system of claim 1, wherein the data plane communication protocol includes link aggregation control protocol (LACP) or port aggregation protocol (PAgP).

5. (Previously Presented) The system of claim 1, wherein the control plane communication protocol further includes border gateway protocol (BGP), or Ethernet protocol.

6. (Original) The system of claim 1, the operations further comprising:
storing the first data and the second data for the plurality of edge nodes in a database of the control node; and
creating a map-proxy register message for dissemination to the plurality of edge nodes to register the bundle of the plurality of links and an identification of the first server with the plurality of edge nodes.



8. (Previously Presented) The system of claim 1, the operations further comprising:
with the control node:
receiving the map-register message via the control plane communication protocol from the first edge node, the map-register message further including a request to provide an indication of the first server to which a PDU packet from a second server is destined;
sending a map-reply message indicating load balancing data of at least a second edge node and a third edge node of the plurality of edge nodes through which the first server is reachable; and
sending the PDU packet to the first server via the second edge node or the third edge node based on the load balancing data.

9. (Previously Presented) The system of claim 8, wherein the indication of the first server comprises:
the EID of the first server; and
the RLOCs of the plurality of edge nodes within the bundle.

10. (Currently Amended) A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
with a first edge node of a plurality of edge nodes within a network:
establishing a first communication session with a first server via a data plane communication protocol, the first communication session including at least one protocol data unit (PDU) packet from the first server;
sending a map-register message via a control plane communication protocol to a control node communicatively coupled to the plurality of edge nodes, the control plane :
an endpoint identifier (EID) of a first server;
routing locators (RLOCs) of the plurality of edge nodes; and
a request to provide an indication of a second server to which the PDU packet is destined;
receiving a map-reply message indicating load balancing data of at least a second edge node and a third edge node of the plurality of edge nodes through which the second server is reachable; and
sending the PDU packet to the second server via the second edge node or the third edge node based on the load balancing data.

11. (Original) The system of claim 10, wherein the map-register message further includes:
first data defining at least one bundle of a plurality of links communicatively coupling the plurality of edge nodes and the second server; and
second data identifying the second server to which the plurality of edge nodes included within the bundle are communicatively coupled,
the operations further comprising, with the first edge node:
storing the first data and the second data in a database of the first edge node;
creating a forwarding information base (FIB) table including the first data, the second data, and third data defining a load capacity of at least the first edge node; and
receiving, from the control node, a map-notify message, the map-notify message defining a link state for at least the first edge node.

12. (Original) The system of claim 11, the operations further comprising, with the first edge node:
receiving a map-proxy register message, the map-proxy register message including a network address of the second server; and
storing the network address of the second server in the database and the FIB table.


receiving a map-proxy register message, the map-proxy register message including a state of the at least the second edge node of the plurality of edge nodes; and
storing the state of at least the second edge node in the database and the FIB table to synchronize the first edge node with the plurality of edge nodes.

14. (Currently Amended) A method comprising:
with a control node communicatively coupled to a plurality of edge nodes within a network:
receiving a map-register message via a control plane communication protocol from at least a first edge node of the plurality of edge nodes, the control plane communication protocol comprises locator/identifier separation protocol (LISP), and the map-register message including:
an endpoint identifier (EID) of a first server;
routing locators (RLOCs) of the plurality of edge nodes;
first data defining at least one bundle of a plurality of links communicatively coupling the plurality of edge nodes and a server; and
second data identifying the server to which the plurality of edge nodes included within the bundle are communicatively coupled; and
sending a map-proxy register message defining a plurality of link states for the plurality of the edge nodes within the bundle to at least a second edge node to synchronize the first edge node with respect to at least the second edge node of the plurality of edge nodes.

15. (Original) The method of claim 14, further comprising registering the first data and the second data for the plurality of edge nodes in a database of the control node.

16. (Original) The method of claim 15, further comprising sending a map-notify message to the first edge node, the map-notify message defining a first link state for at least the first edge node.

17. (Original) The method of claim 14, further comprising:

balancing a processing load between at least the first edge node and at least the second edge node of the plurality of edge nodes based on the processing load capabilities of the plurality of edge nodes.

18. (Original) The method of claim 14, further comprising:
defining an ingress edge node among the plurality of edge nodes to receive a data packet directed to the server; and
receiving, from the ingress edge node, a map-request to determine:
an endpoint identification (EID) of the server; and
a routing locator (RLOC) of the plurality of edge nodes within the bundle.

19. (Original) The method of claim 18, further comprising:
sending a map-reply message to the ingress edge node, the map-reply message including:
third data defining the EID of the server;
fourth data defining the RLOC of the plurality of edge nodes within the bundle; and
fifth data defining processing load capabilities of the plurality of edge nodes.

20. (Original) The method of claim 19, further comprising:
receiving, from the ingress edge node, a routing indication of at least the second edge node of the plurality of edge nodes through which load balanced traffic is to be directed based on the fifth data; and directing the data packet to the server based on the routing indication.

Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection were reconsidered and claim rejections were withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1- 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/SM A RAHMAN/Primary Examiner, Art Unit 2458